The Supreme Court affirmed the judgment of the Quarter Sessions on April 24th, 1882, in the following opinion:
Per Curiam.
It is a very clear proposition and decisive of this case, that if the Sheriff has a writ of possession to deliver certain lands which have been recovered against A, it does not authorize him to deliver to the plaintiff, land held by and in the possession of B. The house described in the indictment did not stand on the land described in the habere facias. The Sheriff was not authorized to dispossess the defendant. On the undisputed facts, the defendant was entitled to a verdict, and the Judge had a perfect right so to instruct the jury.
Judgment affirmed.